DETAILED ACTION

Response to Amendment
This office action has been issued in response to the response filed 12/22/21.  Claims 1-5 are pending in this application. Applicant's arguments have been carefully considered, but are not persuasive in view of the “response to arguments” section below.  The examiner appreciates Applicant's effort to distinguish over the cited prior art by presenting arguments & amendments in an attempt to distinguish or clarify the claimed invention, however, upon further consideration and/or search, the claims remain unpatentable over the cited prior art for the reasons articulated in the “response to arguments” section below.  All claims pending in the instant application remain rejected and clarification and/or elaboration regarding why the claims are not in condition for allowance will hereafter be provided in order to efficiently further prosecution.  Accordingly, this action is made FINAL.

Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Foxworth (US PGPUB # 20190056999) in view of Khouzani et al (Non patent literature titled “Architecting Data Placement in SSDs for Efficient Secure Deletion Implementation”) independent claims 1, 4, 5 Foxworth discloses:   A memory device management system comprising: 
              a memory configured to store instructions [memory 223 configured to store instructions - Foxworth fig 2]; and 
              5a processor configured to execute the instructions [processor 202 configured to execute instructions - Foxworth fig 2] to: 
              acquire a first key [acquire private key(s) disclosed as: protocol can utilize one or more private keys which can be sent over the interface…In the event the user or machine fails to provide the correct private key(s), various security measures can be implemented, including … erasing the data - Foxworth 0020, 0027, 0033];  
              generate a second key in accordance with a configuration of a memory device that is a management target [generated key against which private key(s) is/are compared, disclosed as: protocol can utilize one or more private keys which can be sent over the interface…In the event the user or machine fails to provide the correct private key(s), various security measures can be implemented, including … erasing the data - Foxworth 0020, 0027, 0033]; 
              determine an equality between a value of the first key and a value of the second 10key [determination of whether correct/equal/matching key is provided, step 310 successful authentication - Foxworth fig 3 in view of paragraph 0020, 0027, 0033 ]; and 
              erase data stored in the memory device in a case of a determination that the value of the first key and the value of the second key are different [In the event the user or machine fails to provide the correct private key(s), various security measures can be implemented, including … erasing the data - Foxworth 0020, 0027, 0033].  
	Foxworth does not explicitly disclose determining an equality between a value of the first key and a value of the second 10key, although the authentication process disclosed in fig 3 of Foxworth appears to implicitly teach this limitation.
Nevertheless, in the same field of endeavor Khouzani teaches means for architecting data placement in SSDs for efficient secure data deletion (Khouzani title, abstract) with means for determining an equality between keys for the purpose of encrypting/decrypting data stored in non-volatile storage media which needs to be garbage collected with valid pages migrated in the course of SSD use (Khouzani page 1 right col 1st paragraph in view of fig 2 on page 3).   Therefore, Foxworth/Khouzani teaches all limitations of the instant claim(s).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine an equality between a value of the first key and a value of the second key in the invention of Foxworth as taught by Khouzani because it would be advantageous for securing access to Khouzani page 1 section 1 Introduction paragraph 1-2).
	With respect to dependent claim 2 Foxworth/Khouzani discloses determine data to be reused among the data stored in the memory device [valid pages are data to be reused in a block with valid and invalid pages, disclosed as: valid pages which share a key with invalid pages have to be migrated and encrypted with a new key, so that their accessibility are maintained after the secure deletion - Khouzani page 1 right col 1st paragraph]; determine among memory areas in the memory device a memory area to be a movement destination of the data determined to be reused on the basis of properties of individual memories in the memory device [security aware data allocation module operable to determine open block destination for valid pages during garbage collection – Khouzani page 3 fig 3]; and move the data determined to be reused to the determined movement destination in a case of a determination that the value of the first key and the value of the second key are the same [garbage collection, as performed in Khouzani  will result in movement of valid page data from a source/victim block from which invalid pages will be reclaimed to a new/open/destination block were the valid pages will be written along with any data of a write request to the SSD; read/write access is allowed in the case of successful authentication to data which will result in garbage collection operations at least in the case of write operations - Foxworth 0020 in view of Khouzani page 1 section 1 Introduction paragraph 1-2].  
	With respect to dependent claim 3 Foxworth/Khouzani discloses wherein the processor is configured to execute the instructions to:  determine a legitimacy of a change in a case in which a memory configuration in the memory device is changed; and block erasure of the data in a case in which the change is determined to be legitimate [legitimacy may be determined by key authentication and security measures such as erasure may be blocked in the case where access is legitimate – Foxworth 0020].

Response to Arguments
Applicant's arguments have been fully considered but are not persuasive in view of the prior art. All claims pending in the instant application remain rejected. Please note that any rejections/objection not maintained from the previous Office Action have been rectified either by applicant's amendment and/or persuasive argument(s). 
Regarding applicant’s argument on page 5-6 that “With specific respect to the claim language “generate a second key in accordance with a configuration of a memory device that is a management target,” the paragraphs of Foxworth relied upon do not describe a key that is different from a private key provide by a user or a machine. In this respect, the office action may be considering that, for The examiner respectfully submits that a broadest reasonable interpretation of a key that is one “in accordance with a configuration of a memory device that is a management target.” is coextensive in scope with the manner in which key comparison and subsequent erasure of data is disclosed by the combination of cited references].
Regarding applicant’s argument on page 5 that “Next, with respect to the claim language "erase data stored in the memory device in a case of a determination that the value of the first key and the value of the second key are different", the paragraphs of Foxworth relied upon do not describe, in particular “in a case of a determination that the value of the first key and the value of the second key are different.” For just this reason, too, the claims are patentable.” [The examiner respectfully submits that a comparison of keys resulting in a mismatch may result in erasure of data as disclosed by the combination of cited references and noted in the Office Action as “In the event the user or machine fails to provide the correct private key(s), various security measures can be implemented, including … erasing the data - Foxworth 0020, 0027, 0033”  ].
Regarding applicant’s argument on page 5 that “Third, with respect to claim language “determine an equality between a value of the first key and a value of the second key,” the office action admits that this feature is not taught by Foxworth but mentions, in particular, the authentication process relating to step 310 in FIG. 3 of Foxworth. Here, in relation to the process shown in FIG. 3 of Foxworth (paras. [0040]-[0052]), Foxworth states that NVDIMMs (non-volatile dual in-line memory modules) and/or their host computer system request an authentication object such as a private key and indication of verifiable authority to authorize an NVDIMM save operation (para. [0043]). One or more NVDIMMs determine if authentication was successful by checking to see if an authentication object was received, and if so, whether the authentication object is valid (para. [0045]). The determination may involve checking a private key or other indication of verifiable authority matches a stored acceptable value or one of multiple stored acceptable values (id.). However, Foxworth determines the match with the acceptable value, not with a key.”	[The examiner respectfully submits that In the event the user or machine fails to provide the correct private key(s), various security measures can be implemented, including … erasing the data - Foxworth 0020, 0027, 0033
Regarding applicant’s argument on page 5 that “Khouzani does not resolve this deficiency of Foxworth. The office action relies upon FIG. 2 and page 1, right column, first paragraph, title, and abstract of Khouzani. While the title of abstract of Khouzani mention the matters as asserted in the office and FIG. 2 and page 1, right column, first paragraph of Khouzani describe migration of valid pages, Khouzani does not teach anything corresponding to a determination of an equality between the values of keys. For just this reason as well, then, the pending claims are patentable.”	[The examiner respectfully submits that Foxworth does not explicitly disclose determining an equality between a value of the first key and a value of the second key, although the authentication process disclosed in fig 3 of Foxworth appears to implicitly teach this limitation. Nevertheless, in the same field of endeavor Khouzani teaches means for architecting data placement in SSDs for efficient secure data deletion (Khouzani title, abstract) with means for determining an equality between keys for the purpose of encrypting/decrypting data stored in non-volatile storage media which needs to be garbage collected with valid pages migrated in the course of SSD use (Khouzani page 1 right col 1st paragraph in view of fig 2 on page 3).   Therefore, Foxworth/Khouzani teaches all limitations of the instant claim(s). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine an equality between a value of the first key and a value of the second key in the invention of Foxworth as taught by Khouzani because it would be advantageous for securing access to data/files stored in non-volatile storage, thereby providing the advantage of data security in SSD storage environments (Khouzani page 1 section 1 Introduction paragraph 1-2). ].
Any remaining arguments are understood to be predicated on the previous arguments being persuasive and thus are unpersuasive at least on dependency merits.
All remarks are understood to have been addressed herein and by the amended grounds of rejection.  If any issues remain which may be clarified by the examiner, the applicant is invited to contact the examiner to set up a telephone interview.
When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marwan  Ayash/ - Examiner - Art Unit 2133